Title: From Alexander Hamilton to Anthony Wayne, 28 September 1780
From: Hamilton, Alexander
To: Wayne, Anthony


                        
                            Sir
                            Hd Qrs Sepr 28 1780
                        
                        The General desires you on receipt of this to send a party of fifty men to proceed ten miles down the River
                            road beyond to the ferry to give security to the guards who are conducting the prisoners to Head Quarters on an upper
                            route. I am Yr most Obedt servant 
                        
                            Alex. Hamilton
                            Aide De Camp
                        
                    